UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY,

                              Plaintiff,

       -against-                                             1:18-CV-1461 (LEK/CFH)

LISA H. SCOTT, et al.,

                              Defendants.


                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Allstate Vehicle and Property Insurance Company seeks a declaratory judgment

under 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 571 that it has no obligation to

defend or indemnify its insured, Lisa H. Scott, in an underlying personal injury action filed in

New York state court (“Underlying Action”). Dkt. Nos. 1 (“Complaint”); 1-1 (“State Court

Complaint”); 1-2 (“Scott’s Allstate Home & House Policy” or the “Policy”). In addition to Scott,

several individuals involved in the Underlying Action are defendants in this case, including

Marie Barbera, Luis Marmolejo, and Alexandra Maria Joa-Gilbert. Compl.; State Court Compl.

Plaintiff has moved for judgment on the pleadings pursuant to Federal Rule of Civil Procedural

12(c). Dkt. Nos. 22 (“Rule 12(c) Motion”); 22-1 (“Plaintiff’s Memorandum”). Marmolejo and

Joa-Gilbert have collectively opposed the Rule 12(c) Motion, Dkt. Nos. 24 (“Marmolejo and Joa-

Gilbert Opposition”); 24-1 (“Marmolejo and Joa-Gilbert Memorandum”), as has Barbera, Dkt.




       1
         Although not explicitly stated, the Court construes Plaintiff’s claim to arise under these
provisions.
Nos. 27 (“Barbera Opposition”); 27-1 (“Barbera Memorandum”).2 Plaintiff has filed a single

reply to the oppositions. Dkt. No. 29 (“Reply”).

       For the reasons that follow, Plaintiff’s Rule 12(c) Motion is granted.

II.    BACKGROUND

       “On a [Rule] 12(c) motion, the court considers ‘the complaint, the answer, any written

documents attached to them, and any matter of which the court can take judicial notice for the

factual background of the case.’” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir.

2011) (quoting Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009)). “A complaint is

deemed to include any written instrument attached to it as an exhibit, materials incorporated in it

by reference, and documents that, although not incorporated by reference, are ‘integral’ to the

complaint.” Id. (quoting Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004)).

       A. The Underlying Action

       On June 10, 2017, Marmolejo, Joa-Gilbert, Barbera, and Barbera’s son, J.B., were at

Scott’s home. Compl. ¶ 15; State Court Compl. ¶ 17. At some point after gathering at the Scott




       2
           Scott has declined to answer the Complaint “or otherwise appear[] in this action.” Dkt.
No. 30 (“May 2019 Status Report”). Although not an issue raised by the parties, Plaintiff may
still proceed with its case against Barbera, Marmolejo, and Joa-Gilbert even though none of them
are insured under the Policy and Scott will not defend against the action. See Penn Am. Ins. Co.
v. Valade, 28 F. App’x 253, 257 (4th Cir. 2002) (“When an insurer initiates a declaratory
judgment action against both an injured third party and its insured, the injured third party
acquires standing—independent of that of the insured—to defend itself in the declaratory
judgment proceeding.”); see also Hawkeye-Sec. Ins. Co. v. Schulte, 302 F.2d 174, 177 (7th Cir.
1962) (explaining that an injured third party retains standing to defend a declaratory action
against it even when the insured party has been dismissed from the case because “[i]t would be
anomalous to hold here that an actual controversy exists between [the injured third party] and
[the insurer] and yet deny [the injured third party] the right to participate in the controversy.”).

                                                   2
household, Scott permitted J.B. and Scott’s daughter3 to travel in a 2016 Kia automobile owned

by Joa-Gilbert yet driven by Marmolejo. Compl. ¶¶ 11–14, 16; State Court. Compl. ¶ 13. J.B.,

Scott’s daughter, and Marmolejo then got into a car accident. Compl. ¶ 10.

       Barbera, individually and on behalf of J.B., has sued Scott for negligently allowing J.B. to

ride in a vehicle with an insufficient number of seatbelts to restrain all passengers as required by

New York Vehicle Traffic Law § 501(2)(a) and with a driver, Marmolejo, who possessed a

“Class DJ” (i.e., junior) license. Compl. ¶ 17; State Court Compl. ¶¶ 13–14. Barbera further

alleges that Scott unreasonably endangered J.B.’s physical safety and negligently inflicted

emotional distress upon J.B. State Court Compl. ¶¶ 48–49. She also seeks recovery from Scott,

Marmolejo, and Joa-Gilbert for loss of J.B.’s “services, society, and companionship” and the

expenses she incurred for J.B.’s “hospital, medical and psychological care and treatment.” Id. ¶

60.

       B. The Insurance Policy

       Plaintiff initially agreed to defend Scott in the Underlying Action based on Scott’s Policy

that she had with Plaintiff at the time of the June 10, 2017 car accident. Compl. ¶ 19.

Subsequently, Plaintiff “issued a disclaimer of coverage based upon the motor vehicle exclusion

and the negligent supervision exclusion” in the Policy. Id.

       The “Motor Vehicle Exclusion” states in pertinent part:

                We do not cover bodily injury or property damage arising out of the
                ownership, maintenance, use, occupancy, renting, loaning, entrusting,
                loading or unloading of any motor vehicle or trailer. We will not
                apply this exclusion to:



       3
           Neither the Complaint nor the State Court Complaint specifies her name.

                                                  3
                   a) a motor vehicle in dead storage or used exclusively on an
                   insured premises;

                   b) any motor vehicle designed principally for recreational use off public roads,
                   unless that vehicle is owned by an insured person and is being used away from
                   an insured person;

                   c) a motorized wheelchair;

                   d) a vehicle used to service an insured premises which is not
                   designed for use on public road and not subject to motor vehicle
                   registration;

                   e) a golf cart owned by an insured person when used for golfing
                   purposes;

                   f) a trailer of the boat, camper, home or utility type unless it is
                   being towed or carried by a motorized land vehicle;

                   g) lawn or garden implements under 40 horsepower; or

                   h) bodily injury to a residence employee.

Policy at 20.

       The “Negligent Supervision Exclusion” states in pertinent part:

                We do not cover bodily injury or property damage arising out of:

                   a) the negligent supervision by any insured person of any person;

                   ***

                arising from the ownership, maintenance, use, occupancy, renting,
                loaning, entrusting, loading or unloading of any aircraft, watercraft,
                hovercraft, motorized land vehicle or trailer which is not covered
                under Section II of this policy.

Id.

       C. Plaintiff’s Claims




                                                  4
        Plaintiff alleges that the Motor Vehicle Exclusion and the Negligent Supervision

Exclusion bar coverage for the claims levied against Scott in the Underlying Action. Compl. ¶¶

24–44. Plaintiff also avers that Barbera’s claim for loss of services, society, and companionship

is barred since such injuries do not qualify as bodily injury or property damage under the Policy.

Id. ¶¶ 45–55. Plaintiff seeks a declaratory judgment that it has no duty to defend or indemnify

Scott against Barbera’s claims in the Underlying Action because the Policy does not cover those

claims. Id. ¶¶ 30, 41, 52.

III.    LEGAL STANDARD

        Any party may move for judgment on the pleadings “[a]fter the pleadings are closed—but

early enough not to delay trial.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate

where material facts are undisputed and where a judgment on the merits is possible merely by

considering the contents of the pleadings.” Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 642

(2d Cir. 1988). Courts will assess whether judgment on the pleadings is warranted “by the same

standard as Rule 12(b)(6) motions to dismiss for failure to state a claim upon which relief can be

granted.” Rubeor v. Town of Wright, 191 F. Supp. 3d 198, 202–03 (N.D.N.Y. 2016) (Kahn, J.).

To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual

matter . . . ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plausibility

standard “asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. at 678

(citing Twombly, 550 U.S. at 556). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. Put another way, a claim is plausible if it is supported by


                                                    5
“enough fact[s] to raise a reasonable expectation that discovery will reveal evidence of [the

alleged misconduct].” Twombly, 550 U.S. at 556. In assessing whether this standard has been

met, courts must “accept as true all allegations in the complaint.” Houston v. Colvin, No.

12-CV-3842, 2014 WL 4416679, at *4 (E.D.N.Y. Sept. 8, 2014) (quoting Vietnam Ass’n for

Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008)). “[B]ecause [the]

plaintiff is the moving party, the Court will view the pleadings in the light most favorable to, and

draw all reasonable inferences in favor of [the] defendant[s].” Am. Mgmt. Servs., Inc. v. Ray

Weiner, LLC, No. 12-CV-947, 2014 WL 381470, at *1 (D. Conn. Feb. 3, 2014) (citing Madonna

v. U.S., 878 F.2d 62, 65 (2d Cir. 1989)).

IV.     DISCUSSION

        Before determining whether Plaintiff has a duty to defend and indemnify Scott, the Court

must determine which jurisdiction’s law applies to this action.

        A. Choice of Law

        Plaintiff has invoked the Court’s diversity jurisdiction over this case. Compl. ¶ 7. “A

federal court sitting in diversity . . . must apply the substantive law of the state in which it is

sitting, including the state’s choice of law rules.” Young Men’s Christian Ass’n of Plattsburgh v.

Philadelphia Indem. Ins. Co., No. 18-CV-565, 2018 WL 6267923, at *3 (N.D.N.Y. Nov. 30,

2018) (Kahn, J.) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938)). Plaintiff argues that

New York law applies to this action. Pl.’s Mem. at 7–8.4 Barbera, Marmolejo, and Joa-Gilbert do

not contest this assertion, and, in any event, the Court agrees with Plaintiff. See Young Men’s

Christian Ass’n of Plattsburgh, 2018 WL 6267923, at *3 (“The dispute here must be resolved


        4
            Citations to memoranda refer to the page numbers counsel has applied to the briefings.

                                                   6
under New York Law, as the [insurance] policy was issued to a New York [resident] insuring

activities and property in New York.”). Therefore, the Court applies New York law to this case.

       B. Duty to Defend and Indemnify

       Because the parties agree the Policy governs the dispute, there are no issues of material

fact regarding Plaintiff’s obligation to defend or indemnify Scott in the Underlying Action.

Hence, the Court must determine whether Plaintiff has a duty to defend and indemnify Scott

under the Policy “as a matter of law.” See Great Am. Ins. Co. v. Houlihan Lawrence, Inc., No.

19-CV-1055, 2020 WL 1487294, at *6 (S.D.N.Y. Mar. 27, 2020) (citing Sellers v. M.C. Floor

Crafters, Inc., 842 F.2d at 642; Nieves v. Comm’r of Soc. Sec., No. 17-CV-6844, 2019 WL

5722272, at *10 (S.D.N.Y. Aug. 9, 2019)).

        As another court in this district has observed:

               Under New York law, an insurer has an “exceedingly broad” duty to
               defend the insured, Auto. Ins. Co. of Hartford v. Cook, [850 N.E.2d
               1152, 1155 (N.Y. 2006)] (internal quotation marks and citation
               omitted), and the duty to defend is even broader than the duty to
               indemnify, see Seaboard Sur. Co. v. Gillette Co., [476 N.E.2d 272,
               275 (N.Y. 1984)]. An insurer’s obligation to provide a defense is
               triggered “whenever the allegations of the complaint suggest . . . a
               reasonable possibility of coverage.” Auto. Ins. Co. of Hartford, [850
               N.E.2d at 1155] (internal quotation marks and citation omitted). This
               duty to defend on the insurer’s part remains, unless the insurer can
               “establish, as a matter of law, that there is no possible factual or legal
               basis on which the insurer might eventually be obligated to indemnify
               [the insured] under any provision contained in the policy.” Villa
               Charlotte Bronte, Inc. v. Commercial Union Ins. Co., [476 N.E.2d
               640, 641 (N.Y. 1985)].

Cent. Mut. Ins. Co. v. Willig, 29 F. Supp. 3d 112, 118 (N.D.N.Y. 2014).

       As such, an insurer seeking to disclaim coverage based on an exclusion in the insured’s

policy “bears the burden of proving that the exclusion applies, that it is stated in clear and


                                                   7
unmistakable language, and is subject to no other reasonable interpretation.” U.S. Underwriters

Ins. Co. v. Kum Gang, Inc., 443 F. Supp. 2d 348, 356 (E.D.N.Y. 2006) (citing Continental

Casualty Co. v. Rapid–American Corp., 609 N.E.2d 506, 512 (N.Y. 1993)). “Under New York

law, insurance policies are interpreted according to general rules of contract interpretation.” Olin

Corp. v. Am. Home Assur. Co., 704 F.3d 89, 98 (2d Cir. 2012). “Contract language is

unambiguous if it ‘provides a definite and precise meaning, unattended by danger of

misconception in the purport of the contract itself, and concerning which there is no reasonable

basis for a difference of opinion.’” Atl. Cas. Ins. Co. v. Value Waterproofing, Inc., 918 F. Supp.

2d 243, 253 (S.D.N.Y. 2012) (quoting Olin Corp., 704 F.3d at 99), aff’d sub nom. Atl. Cas. Ins.

Co. v. Greenwich Ins. Co., 548 F. App’x 716 (2d Cir. 2013). “If a court determines that the terms

at issue are unambiguous, the terms are given their plain and ordinary meaning . . . .” Id. (citing,

inter alia, Olin Corp., 704 F.3d at 99).

               1. Motor Vehicle Exclusion

       On its face, the Motor Vehicle Exclusion precludes coverage for bodily harm arising out

of the use of a motor vehicle. Policy at 20. J.B. was injured in an automobile accident, Compl.

¶ 14, and none of the exceptions to the Exclusion apply, see Policy at 20. Because Barbera’s

claims in the Underlying Action stem from the injuries J.B. received in the car accident, Plaintiff

concludes that her claims are not covered by the Policy. Pl.’s Mem. at 12. But, as Plaintiff

acknowledges, that J.B. was injured in an automobile accident does not end the matter. See id. at

13. For, Barbera does not claim that Scott harmed J.B. through her own negligent use of an

automobile. Rather, she claims that Scott harmed J.B. through her negligent supervision of him,

which in turn proximately caused a car accident. Thus, Barbera, Marmolejo, and Joa-Gilbert


                                                  8
assert the Policy’s disclaimer of coverage for injuries “arising out of the . . . use . . . of any motor

vehicle” is inapplicable to this case because it is ambiguous as to this type of negligent conduct.

See Barbera Mem. at 1–6; Marmolejo and Joa-Gilbert Mem. at 5–9.

        In support of their argument, Barbera, Marmolejo, and Joa-Gilbert rely upon two

cases—Lalomia v. Bankers & Shippers Ins. Co., 312 N.Y.S.2d 1018 (App. Div. 1970), aff’d, 291

N.E.2d 724 (N.Y. 1972) and Cone v. Nationwide Mut. Fire Ins. Co., 551 N.E.2d 92 (N.Y.

1989)—in which New York courts did not bar claims of negligent entrustment of a vehicle under

automobile exclusions in homeowners’ insurance policies. Barbera Mem. at 8–10 (citing Lalomia

and Cone); Marmolejo and Joa-Gilbert Mem. at 10–11 (citing Cone). However, the New York

Court of Appeals subsequently held that Lalomia and Cone “should be limited to their facts” and

the act giving rise to liability, rather than the theory of liability alleged, determines whether an

insurance policy exclusion applies. Mount Vernon Fire Ins. Co. v. Creative Hous. Ltd., 668

N.E.2d 404, 406–07 (N.Y. 1996). In Mount Vernon, the victim of an assault sued the owner of

the building in which the assault occurred alleging negligent supervision, management, and

control of the premises. Id. at 405. The building owner sought indemnification from its insurer,

which in turn disclaimed coverage on the basis of an exclusion in the insured’s policy that stated:

“[N]o coverage shall apply under this policy for any claim, demand or suit based on Assault and

Battery . . . .” Id. In resolving whether the exclusion precluded coverage, the Mount Vernon court

observed:

                [T]he language of the policy controls . . . and while the theory pleaded
                may be the insured’s negligent failure to maintain safe premises, the
                operative act giving rise to any recovery is the assault. While the
                insured’s negligence may have been a proximate cause of plaintiff’s
                injuries, that only resolves its liability; it does not resolve the
                insured’s right to coverage based on the language of the contract

                                                   9
               between him and the insurer. Merely because the insured might be
               found liable under some theory of negligence does not overcome the
               policy’s exclusion for injury resulting from assault.

Id. at 406.

        Relying upon the holdings in Mount Vernon, courts applying New York law have

precluded coverage under automobile exclusions in non-automobile specific insurance policies in

situations like this action, i.e., for claims regarding bodily injuries that were proximately caused

by a party’s negligent behavior that did not involve the party’s own negligent use of an

automobile. See, e.g., U.S. Fire Ins. Co. v. New York Marine & Gen. Ins. Co., 706 N.Y.S.2d 377,

380 (App. Div. 2000) (concluding that an automobile exclusion barred coverage of a claim that a

bridge operator negligently failed to warn drivers about a pickup truck parked across a roadway);

Tudor Ins. Co. v. Golovunin, No. 07-CV-4792, 2013 WL 5437025, at *6 (E.D.N.Y. Sept. 27,

2013) (finding that, under New York law, an automobile exclusion barred coverage of claims of

negligent entrustment and negligent supervision); Country-Wide Ins. Co. v. Excelsior Ins. Co.,

46 N.Y.S.3d 96, 98–99 (App. Div. 2017) (concluding that an automobile exclusion barred

coverage of a claim that a truck possessed a defective trailer lift).

        Implicitly acknowledging the weight of the case law suggests that automobile exclusions

still bar coverage for claims regarding bodily injuries that were proximately caused by a party’s

negligent behavior that did not involve the party’s own negligent use of an automobile, Barbera,

Marmolejo, and Joa-Gilbert argue that this case law holds coverage is barred under automobile

exclusions only when an injury is caused by an insured who has a connection to the vehicle at

issue. See Barbera Mem. at 1–6; Marmolejo and Joa-Gilbert Mem. at 5–9. Because Scott did not




                                                  10
own, operate, or otherwise have any connection to the 2016 Kia,5 Barbera, Marmolejo, and Joa-

Gilbert conclude that the Motor Vehicle Exclusion is still inapplicable to Barbera’s claims in the

Underlying Action. Barbera Mem. at 3; Marmolejo and Joa-Gilbert Mem. at 5. The Court does

not disagree that the case law tends to involve automobile exclusions that explicitly precluded

coverage only when the insured had some connection to the car causing injury. See, e.g., U.S.

Fire, 706 N.Y.S.2d at 378 (“This insurance does not apply . . . to bodily injury or property

damage arising out of the ownership, maintenance, operation, use, loading or unloading of . . .

any automobile . . . owned or operated by or rented or loaned to any insured . . . .” (emphasis

added)). And the Court does not disagree that Scott did not have a connection to the 2016 Kia.

Finally, the Court acknowledges that the case law does not clarify why courts have held coverage

is precluded under automobile exclusions when the insured had a connection to the vehicle. But

to the extent courts applying New York law have barred coverage in such situations, they must

have done so because policy exclusions expressly required the insured to have some connection

to the automobile rather than in furtherance of some policy rationale. In fact, an understanding of

the purpose of automobile exclusions explains why courts would not want to limit the application

of automobile exclusions in the manner suggested by Barbera, Marmolejo, and Joa-Gilbert.

       As another court has noted:

               Motor vehicle exclusions . . . are commonly included in homeowner’s
               policies. The basis for the motor vehicle exclusion is evident: using
               a motor vehicle designed for travel on public roads greatly increases
               the risk of bodily injury and property damage, and such liability is not
               within the risk which homeowner’s contracts are designed to cover or
               for which premiums are charged. The risk of liability from the use of


       5
          How Scott was therefore in a position to permit her daughter, J.B., and Marmolejo to
drive the vehicle remains a mystery.

                                                 11
                 a motor vehicle is traditionally and properly covered by motor vehicle
                 policies, not by homeowner’s insurance.

Allstate Ins. Co. v. Keillor, 511 N.W.2d 702, 705–06 (Mich. Ct. App. 1993), aff’d, 537 N.W.2d

589 (Mich. 1995) (quoting Farm Bureau Mut. Ins. Co. of Michigan v. Stark, 468 N.W.2d 498,

503 (Mich. 1991), overruled on other grounds by Smith v. Globe Life Ins. Co., 597 N.W.2d 28

(Mich. 1999)).

       Based on this observation, the Keillor court found that ownership and use of a vehicle is

not “necessary to trigger” an automobile exclusion. Keillor, 511 N.W.2d at 705. This Court

agrees that requiring an insured to have some connection with a vehicle for an automobile

exclusion to apply would only undermine the purpose of those exclusions, which is to prevent

coverage of risk—operating a car—that homeowners’ policies are not designed to cover. Hence,

whether Scott had any connection to the 2016 Kia is irrelevant to determining whether the Motor

Vehicle Exclusion bars coverage of Barbera’s claims in the Underlying Action. See DMP

Contracting Corp. v. Essex Ins. Co., 907 N.Y.S.2d 487, 489–90 (App. Div. 2010) (“The plain

meaning of [the automobile exclusion], which focuses on the connection between a vehicle and

the injury, not between a vehicle and the insured, is that bodily injury occurring as described is

not covered, whether or not it is the insured who owned maintained, used or entrusted to others

the subject automobile.” (citing Allstate Ins. Co. v. Naai, 684 F. Supp. 2d 1220, 1230–31 (D.

Haw. 2010), aff’d, 490 F. App’x 49 (9th Cir. 2012), which in turn discusses Keillor)); Ruge v.

Utica First Ins. Co., 819 N.Y.S.2d 564, 564–66 (App. Div 2006) (finding that an automobile

exclusion, which excluded coverage “for bodily injury, property damage, personal injury or

advertising injury that arises out of the ownership, operation, maintenance, use, occupancy,



                                                  12
renting, loaning, entrusting, supervision, loading or unloading of . . . an auto,” was not

ambiguous and therefore barred coverage).6, 7

        The Court therefore concludes that the Motor Vehicle Exclusion bars coverage of

Barbera’s claims in the Underlying Action since the Motor Vehicle Exclusion unambiguously

does not require Scott to have any connection to the automobile for the Exclusion to apply. See

Policy at 20 (“We do not cover bodily injury or property damage arising out of the ownership,

maintenance, use, occupancy, renting, loaning, entrusting, loading or unloading of any motor

vehicle or trailer.”).

                2. Negligent Supervision Exclusion

        Plaintiff argues in the alternative that, even if the Court were to conclude that Barbera’s

claims do not fall within the Motor Vehicle Exclusion, the Negligent Supervision Exclusion bars

those claims. Pl.’s Mem. at 13. Courts applying New York law have not squarely addressed

whether negligent supervision exclusions may also preclude claims regarding bodily injuries that


        6
          The Court acknowledges that homeowners’ policies may insure against different risks
than those found in general liability policies, such as the policies addressed in DMP and Ruge.
But as DMP’s reliance on Naai (which dealt with an automobile exclusion in a homeowner’s
policy) suggests, there is no meaningful distinction between the purpose of such exclusions in
homeowners’ policies and general liability policies.
        7
           Barbera attempts to provide a reason for allowing coverage when an individual does not
have a connection to the automobile. She suggests that the Court’s holding here “would lead to
an absurd result: if a motorist suddenly lost control of his or her vehicle and crashed into
Defendant Scott’s house, causing structural damage . . . Defendant Scott [would have] no
coverage under her homeowner’s policy for the damage done to her home because it arose ‘out of
the ownership, maintenance, use, occupancy, renting, loaning, entrusting, loading or unloading of
any motor vehicle or trailer.’” Barbera Mem. at 4. Barbera’s argument, however, is
unconvincing. In the hypothetical posed by Barbera, the harm to Scott’s home would be covered
under Section I of the Policy, which covers Scott’s first-party claims for damage done to her
home. Policy at 6. The harm to Scott’s home would not fall under the Motor Vehicle Exclusion
since it is only applicable to third-party claims against Scott. See id. at 20.

                                                 13
were proximately caused by a party’s negligent behavior that did not involve the party’s own

negligent use of an automobile. The Court concludes that negligent supervision exclusions do bar

such claims.

       In Mount Vernon, the Court of Appeals applied a “but for” test to determine whether

insurance policy exclusions preclude claims for injuries that are proximately caused by a party’s

negligence. 668 N.E.2d at 407. “If no injury could have occurred without the activity excluded by

the policy, there is no coverage.” Atl. Cas. Ins. Co. v. W. Park Assocs., Inc., 585 F. Supp. 2d 323,

326 (E.D.N.Y. 2008) (citing Mount Vernon, 668 N.E.2d at 407); see also Scottsdale Indemn. Co.

v. Beckerman, 992 N.Y.S.2d 117, 121 (App. Div. 2014) (“In other words, if the plaintiff in an

underlying action or proceeding alleges the existence of facts clearly falling within [a policy]

exclusion, and none of the causes of action that he or she asserts could exist but for the existence

of the excluded activity or state of affairs, the insurer is under no obligation to defend the

action.”)

       Here, the Negligent Supervision Exclusion bars coverage of bodily injuries caused by

“the negligent supervision by an insured person of any person . . . arising from the ownership,

maintenance, use, occupancy, renting, loaning, entrusting, loading or unloading of any . . .

motorized land vehicle . . . .” Policy at 20. Since J.B.’s injuries would not have occurred without

the “use . . . of any . . . motorized land vehicle[,]” id., the Negligent Supervision Exclusion must

preclude Barbera’s claims in the Underlying Action regarding those injuries.

       Nevertheless, Barbera, Marmolejo, and Joa-Gilbert argue that just as the Motor Vehicle

Exclusion does not preclude coverage of Barbera’s claims since Scott “had no connection to” the

2016 Kia, neither does the Negligent Supervision Exclusion. Barbera Mem. at 7; see also


                                                  14
Marmolejo and Joa-Gilbert Mem. at 9. Their argument, however, fails for the reasons stated

above. First, the Negligent Supervision Exclusion, like the Motor Vehicle Exclusion, is

undoubtedly meant to prevent the coverage of risk—operating a car—that homeowners’ policies

are not designed to cover. Second, Barbera, Marmolejo, and Joa-Gilbert ignore the fact that the

terms of the Negligent Supervision Exclusion do not require Scott to have any connection to the

automobile for the Exclusion to apply. See Policy at 20. Consequently, the Court would conclude

that Barbera’s claims are barred under the Negligent Supervision Exclusion (even if the Motor

Vehicle Exclusion did not dispose of the matter). See Allstate Ins. Co. v. Raabe, No.

08-CV-1576, 2010 WL 11561712, at *8 (D. Conn. Apr. 20, 2010) (concluding that, under

Connecticut law, an identical negligent supervision exclusion barred claims sounding in

negligent supervision); Allstate Indem. Co. v. Russell, 345 F. App’x 264, 266 (9th Cir. 2009)

(finding same under Nevada law and observing that “it is irrelevant that [the insured] never

owned, used or occupied the vehicle that caused [] injuries . . . . Nothing in [the negligent

supervision exclusion’s] language suggests that [it] appl[ies] only if the insured owned, used, or

occupied the vehicle.”).

       Finally, Barbera, Marmolejo, and Joa-Gilbert argue that the Negligent Supervision

Exclusion cannot preclude Barbera’s claims since the Exclusion only bars coverage of negligent

supervision “arising from the . . . use . . . of any . . . motorized land vehicle” and the 2016 Kia is

not a motorized land vehicle. Barbera Mem. at 7–8; Marmolejo and Joa-Gilbert Mem. at 9–10.

While they acknowledge that the 2016 Kia is a “motor vehicle,” they conclude it cannot also be a

“motorized land vehicle” because Plaintiff used the term motor vehicle in one part of the policy




                                                  15
and the term motorized land vehicle in other parts. Barbera Mem. at 7–8; Marmolejo and Joa-

Gilbert Mem. at 9–10.

       While the Court agrees that the 2016 Kia is indubitably a motor vehicle, see Olin Corp.,

704 F.3d at 99 (“Words and phrases [in a contract] should be given their plain meaning.”

(alteration in original) (quoting LaSalle Bank Nat’l Ass’n v. Nomura Asset Capital Corp., 424

F.3d 195, 206 (2d Cir. 2005)), the Court disagrees that the automobile cannot also be a motorized

land vehicle (even if the two terms were to possess different meanings). In fact, a close reading of

the Policy suggests that the 2016 Kia is covered by both terms. The Negligent Supervision

Exclusion only applies to motorized land vehicles that are “not covered under Section II” of the

Policy. Policy at 20. As Plaintiff observes, “The only possible motorized land vehicles explicitly

excluded from coverage under Section II of the [Policy] are motor vehicles.” Reply at 10. Thus,

if motor vehicles could not also be motorized land vehicles then the Negligent Supervision

Exclusion would be rendered meaningless since there would be no such vehicles that fall under

the Exclusion. “In construing the terms of an insurance contract, courts are cautioned that, ‘an

interpretation that gives a reasonable and effective meaning to all terms of a contract is preferable

to one that leaves a portion of the writing useless or inexplicable.’” U.S. Specialty Ins. Co. v.

LeBeau, Inc., 847 F. Supp. 2d 500, 505–06 (W.D.N.Y. 2012) (quoting Hartford Fire Ins. Co. v.

Orient Overseas Containers Lines (UK) Ltd., 230 F.3d 549, 558 (2d Cir. 2000)). Given this

principle, the Court concludes that, under the Policy, a motor vehicle may also be a motorized

land vehicle and, consequently, that the Negligent Supervision Exclusion covers the 2016 Kia.

       In sum, the Court finds the Negligent Supervision Exclusion precludes coverage of

Barbera’s claims in the Underlying Action.


                                                 16
               3. Loss of Services, Society, and Companionship

       Finally, Plaintiff argues in the alternative that the Policy does not insure against Barbera’s

claim for loss of services, society, and companionship because those injuries do not qualify as

bodily injury or property damage under the Policy. Id. ¶¶ 45–55. The Court agrees.

       In Brustein v. New Amsterdam Cas. Co., 174 N.E. 304 (N.Y. 1931), the Court of Appeals

found that insurance policies which contain limitations of liability to “bodily injuries” or

“property damage” do not obligate the insurer to pay claims of loss of services. Brustein, 174

N.E. at 305. Brustein remains good law, see Chemung Cty. v. Hartford Cas. Ins. Co., 496

N.Y.S.2d 933, 935 (Sup. Ct. 1985) (noting the continued validity Brustein and its progeny);

Lavanant v. Gen. Acc. Ins. Co. of Am., 595 N.E.2d 819, 821 (N.Y. 1992) (same), and so

Barbera’s claims for loss of services, society, and companionship would not be covered by the

Policy (even if the Motor Vehicle Exclusion and Negligent Supervision Exclusion did not

dispose of the matter), see Lavanant, 595 N.E.2d at 821 (“Loss of services claims are derivative;

there are no allegations that plaintiff suffered any direct injury—physical or mental. The insurer’s

obligation to compensate for bodily injury does not extend to derivative claims for loss of

services which occurred as a result of physical injuries suffered by a third person.”).

                                           *      *     *

       In sum, because the Court finds that Plaintiff may disclaim coverage of Barbera’s claims

in the Underlying Action, Plaintiff has no duty to defend or indemnify Scott for those claims. See

New Hampshire Ins. Co. v. Jefferson Ins. Co. of New York, 624 N.Y.S.2d 392, 395–96 (App.

Div. 1995) (holding that a provider of a general liability policy had no duty to defend or

indemnify claims of negligent supervision because an automobile exclusion barred coverage of


                                                 17
those claims); Tudor, 2013 WL 5437025, at *6 (“Because it is undisputed that the fatal car

accident was the act giving rise to liability in this case, the Auto Exclusion shields plaintiff from

any obligation to defend or indemnify any person or entity in connection with the July 27, 2005

accident.”).

IV.    CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that Plaintiff’s Rule 12(c) Motion (Dkt. No. 22) is GRANTED. Plaintiff

has no obligation to defend and indemnify Scott against Barbera’s claims in the Underlying

Action; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.

       IT IS SO ORDERED.


DATED:         March 31, 2020
               Albany, New York




                                                 18
